Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/14/21.  These drawings are accepted.

Election/Restrictions
As requested in the response filed 6/14/21, claims to non-elected species that depend from or include all the limitations of an allowable generic claim have been rejoined and examined. As a result, all pending claims have been examined and are free of the prior art.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims filed 6/14/21 has overcome the rejections of record. It is noted that WO 2013044298 A1 and US 20140255302 A (both cited in the IDS filed 12/28/18) teach antibodies in which the light chain CDRs differ by only a single amino acid in total compared to those recited in instant independent claim 38 (SEQ ID NO:29, 19 and 22). Also, the heavy chain CDRs of the prior art antibodies are identical with the exception of a single amino acid total to the light chain CDRs of instant independent claims 24, 33 and 34 (SEQ ID NO:15, 21 and 17). The prior art does not anticipate or make obvious the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	

	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 19, 2021